United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECTION,
San Antonio, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-8
Issued: March 6, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On October 7, 2013 appellant filed a timely appeal from an August 2, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained more than a 92 percent binaural hearing loss, for
which she received a schedule award.
FACTUAL HISTORY
On January 16, 2013 appellant, then a 51-year-old customs and border protection officer,
filed an occupational disease claim (Form CA-2) alleging hearing loss as a result of high levels
1

5 U.S.C. § 8101 et seq.

of noise exposure while working at a commercial truck importation lot from diesel truck traffic
and from gunfire. She became aware of her condition and of its relationship to her employment
on November 26, 2012. Appellant notified her supervisor on January 16, 2013.
Appellant responded to OWCP’s standard questionnaire regarding hearing loss on
January 22, 2013. She noted that she had worked for the employing establishment since
August 1999 in passenger processing. While working in this area, appellant was exposed to high
levels of noise from hundreds of gasoline and diesel fuel engines, air brakes of passenger buses
and pedestrian traffic, for 8 to 16 hours per day. She was provided with foam earplugs, but these
were rarely used due to protocols regarding officer safety and awareness of surroundings.
Appellant also worked at seaports, airports and railway stations, where she was exposed to loud
noises from airplanes, the engine rooms of large cargo vessels, locomotive horns and rail cars
striking each other, for up to four hours at a time depending on the size of the vessel to be
inspected. Hearing protection was not provided for these assignments. Appellant engaged in
quarterly firearms qualifications at the employing establishment, in which she was exposed to up
to two hours of gunfire from various types of weapons. Hearing protection was provided for
these events. Appellant noted that she was still exposed to hazardous noise at work, as she was
currently assigned to the commercial truck importation lot, which had constant diesel truck
traffic. She stated that she had first noticed her hearing loss in January 2009 as a ringing in her
ears and that she realized that her hearing loss was work related at the same time. Prior to her
employment with the employing establishment, appellant had no hearing problems. She asserted
that her hearing problems were disruptive to her normal daily life, making it difficult to watch
television or talk on the telephone. Appellant’s hobbies involving exposure to loud noise
included fishing and deer hunting, but she wore hearing protection while hunting and noted that
the exposure to noise while fishing was minimal.
Appellant submitted audiogram results from examinations performed on November 26
and December 3, 2012 from a person with an illegible signature. Audiometric testing obtained
on November 26, 2012 at the frequency levels of 500, 1,000, 2,000 and 3,000 hertz (Hz) revealed
the following: left ear-88, 100, 88 and 95 decibels (dBs); right ear-88, 95, 100 and 100 dBs.
Audiometric testing obtained on December 3, 2012 revealed the following: left ear-100, 85, 90
and 95 dBs; right ear-100, 100, 95 and 100 dBs.
By letter dated January 25, 2013, OWCP requested additional factual evidence from
appellant. It afforded her 30 days to submit additional evidence. OWCP also requested that
appellant’s employing establishment respond to its inquiries regarding duties of her employment.
Appellant resubmitted her earlier statement, which contained responses to all of OWCP’s
inquiries.
By letters dated February 19 and 25, 2013, OWCP referred appellant to Dr. Gregory S.
Rowin, a Board-certified otolaryngologist and osteopath, for measurements of her current
hearing acuity to be taken on April 2, 2013. It included a statement of accepted facts regarding
her federal employment history.
Appellant attended an examination on March 12, 2013 with Dr. James J. Sorce, a Boardcertified otolaryngologist, who occupied the same office as Dr. Rowin. In a record of a
telephone conversation dated April 1, 2013, OWCP informed her that it could not accept this

2

report and that she needed to see Dr. Rowin on April 2, 2013 as originally scheduled. Appellant
reported to OWCP that she had attended this appointment. By letter dated April 23, 2013,
however, OWCP scheduled another appointment with Dr. Rowin on April 23, 2013.
In a report dated April 2, 2013, Dr. Rowin reviewed appellant’s history of occupational
exposure to hazardous noise and performed an otologic evaluation. Audiometric testing obtained
by Charles Butler, M.A., on April 23, 2013 at the frequency levels of 500, 1,000, 2,000 and
3,000 Hz revealed the following: left ear-85, 80, 85 and 90 dBs; right ear-85, 70, 85 and 90 dBs.
He noted that the testing occurred at 2:00 p.m. and that the time of appellant’s last exposure to
loud noise was at least 16 hours before the examination. The audiological equipment had been
last calibrated on October 11, 2012. Dr. Rowin determined that appellant sustained severe to
profound mixed bilateral hearing loss with a mild conductive component present. He found that
her hearing loss was due to noise exposure in her federal employment, writing that the pattern of
appellant’s audiogram was consistent with noise exposure. Dr. Rowin also stated that hearing
aids were recommended. In calculating appellant’s binaural hearing impairment, he added five
percent to appellant’s percentage of impairment for tinnitus impacting her ability to perform
activities of daily living (ADLs).
By decision dated May 15, 2013, OWCP accepted appellant’s claim for bilateral hearing
loss due to noise exposure.
On May 16, 2013 Dr. Ronald H. Blum, a district medical adviser, calculated that, under
the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides), appellant had a 91.9 percent ratable binaural hearing loss: 86.9
percent binaural loss and 5 percent for tinnitus. He concluded that noise exposure in the course
of her federal employment was sufficient to implicate it as a contributing factor to her hearing
loss. Hearing aids were authorized.
On May 22, 2013 appellant filed a claim for a schedule award.
By decision dated August 2, 2013, OWCP granted appellant a schedule award for 92
percent binaural hearing loss. The award ran for 184 weeks from April 23, 2013 through
October 31, 2016.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

3

all claimants.4 The A.M.A., Guides have been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.6 Using the frequencies of 500, 1,000, 2,000 and 3,000 Hz, the losses at each
frequency are added up and averaged. Then, the fence of 25 dBs is deducted because, as the
A.M.A., Guides point out, losses below 25 dBs result in no impairment in the ability to hear
everyday speech under everyday conditions. The remaining amount is multiplied by a factor of
1.5 to arrive at the percentage of monaural hearing loss. The binaural loss is determined by
calculating the loss in each ear using the formula for monaural loss; the lesser loss is multiplied
by five, then added to the greater loss and the total is divided by six to arrive at the amount of
binaural hearing loss. The Board has concurred in OWCP’s adoption of this standard for
evaluating hearing loss.7
It is well established that the period covered by a schedule award commences on the date
that the employee reaches maximum medical improvement from the residuals of the accepted
employment injury. The Board has explained that maximum medical improvement means that
the physical condition of the injured member of the body has stabilized and will not improve
further. The determination of whether maximum medical improvement has been reached is
based on the probative medical evidence of record and is usually considered to be the date-of-the
evaluation by the attending physician which is accepted as definitive by OWCP.8
Regarding tinnitus, the A.M.A., Guides provide that tinnitus is not a disease but rather a
symptom that may be the result of disease or injury.9 The A.M.A., Guides state that, if tinnitus
interferes with ADLs, including sleep, reading (and other tasks requiring concentration),
enjoyment of quiet recreation and emotional well-being, up to five percent may be added to a
measurable binaural hearing impairment.10
ANALYSIS
The Board finds that appellant has a 92 percent binaural hearing loss.
Appellant’s claim of occupational hearing loss was accepted by OWCP based on the
reports of Dr. Rowin and Dr. Blum, a district medical adviser. OWCP’s standardized procedures
4

See D.K., Docket No. 10-174 (issued July 2, 2010); Michael S. Mina, 57 ECAB 379, 385 (2006).

5

Supra note 3; see F.D., Docket No. 09-1346 (issued July 19, 2010).

6

See A.M.A., Guides 250 (6th ed., 2009).

7

J.H., Docket No. 08-2432 (issued June 15, 2009); J.B., Docket No. 08-1735 (issued January 27, 2009).

8

Mark A. Holloway, 55 ECAB 321, 325 (2004).

9

See A.M.A., Guides 249 (6th ed. 2009).

10

Id. See also R.O., Docket No. 13-1036 (issued August 28, 2013); R.H., Docket No. 10-2139 (issued July 13,
2011); Robert E. Cullison, 55 ECAB 570, 573 (2004).

4

were applied to Dr. Rowin’s April 2, 2013 report. Test results at the frequency levels of 500,
1,000, 2,000 and 3,000 Hz on the left revealed decibel losses of 85, 80, 85 and 90 dBs
respectively, for a total of 340 dBs. This figure, divided by four, results in an average hearing
loss of 85 dBs. The average of 85 dBs, when reduced by the 25 dB fence and multiplied by 1.5,
results in a 90 percent monaural hearing loss of the left ear. Testing for the right ear at the
frequency levels of 500, 1,000, 2,000 and 3,000 Hz revealed dB losses of 85, 70, 85 and 90 dBs
respectively, for a total loss of 330 dBs. Three hundred-thirty dBs divided by four results in an
average of 82.5 dBs, which when reduced by the 25 dB fence and multiplied by 1.5, results in an
86.25 percent monaural hearing loss of the right ear. Multiplying the lesser loss of 86.25 by 5
arrives at a product of 431.25. Adding this figure to the 90 percent hearing loss of the left ear
obtains a total of 521.25. Dividing this total by six in order to calculate a binaural hearing loss
yields an 86.875 percent binaural impairment. Adding 5 percent to appellant’s impairment due
to tinnitus, as recommended by Dr. Rowin, results in a final figure of 91.875 percent binaural
hearing loss.11 Rounding up from 91.875 to 92 percent, as provided in OWCP’s procedures,
arrives at appellant’s 92 percentage of impairment for schedule award purposes.12
There is no other medical evidence of record establishing greater loss under OWCP
procedures. The records of audiometric tests performed on November 26 and December 3, 2012
do not meet the requirements of evidence to be used in evaluating occupational hearing loss
claims as defined in the Federal (FECA) Procedure Manual, because the reports merely provide
the results of each test.13
On appeal, appellant argues that the compensation rate of 66 and 2/3 percent of her
weekly pay should be increased to 92 percent, her percentage of impairment. The Board finds
that OWCP used the proper compensation rate to determine her schedule award, as there is no
evidence of record establishing that she has eligible dependents and would be entitled to the
11

The maximum number of weeks of compensation for hearing loss in one ear is 52 weeks. 5 U.S.C.
§ 8107(c)(13)(a). Appellant’s monaural hearing loss of the left ear is 90 percent. Ninety percent of 52 weeks equals
46.8 weeks of compensation. The right ear’s ratable loss of 86.25 percent equals 44.85 weeks of compensation.
Because the calculations for binaural hearing loss result in greater compensation than calculations for monaural
hearing loss, OWCP properly used the binaural hearing loss calculation. See W.Z., Docket No. 11-1371 (issued
January 6, 2012); Reynaldo R. Lichtenberger, 52 ECAB 462, 464 (2001).
12

The Board notes that OWCP’s procedures provide that in computing binaural hearing loss, percentages should
not be rounded until the final percent for award purposes is obtained and fractions should be rounded down from .49
or up from .50. Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4.b(2)(b)
(January 2010).
13

The requirements of the evidence to be used in evaluating occupational hearing loss claims are defined by the
Federal (FECA) Procedure Manual, which provides: that the employee should undergo audiological evaluation and
otological examination; that the audiological testing precede the otologic examination; that the audiological
evaluation and otologic examination be performed by different individuals as a method of evaluating the reliability
of the findings; that the clinical audiologist and otolaryngologist be certified; that all audiological equipment
authorized for testing meet the calibration protocol contained in the accreditation manual of the American Speech
and Hearing Association; that the audiometric test results include both bone conduction and pure-tone air conduction
thresholds; speech reception thresholds and monaural discrimination scores; and that the otolaryngologist’s report
include the date and hour of examination; date and hour of the employee’s last exposure to loud noise; and a
rationalized medical opinion regarding the relationship. Supra note 12 at Chapter 3.600, Requirements for Medical
Reports, Exhibit No. 4 (September 1996).

5

augmented rate of 75 percent of her base weekly pay. The basic compensation rate for a
schedule award is 66 and 2/3 percent, the rate used in this case.14
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has 92 percent binaural hearing loss.
ORDER
IT IS HEREBY ORDERED THAT the August 2, 2013 merit decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 6, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award Payments, Chapter 2.808.7.f
(February 2013).

6

